TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-17-00690-CV



                                     Dalecia L. Rivers, Appellant

                                                     v.

                                    Clay Veil Rivers, III, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
         NO. D-1-FM-16-005838, HONORABLE JAN SOIFER, JUDGE PRESIDING



                    O R D E R AND M E M O R A N D U M O P I N I O N

PER CURIAM

                 Appellee Clay Veil Rivers has filed a challenge to appellant Dalecia L. Rivers’s

statement of inability to pay costs, which was also filed in this Court. See Tex. R. Civ. P. 145(f)(1).

Dalecia did not file a statement of inability to pay costs in the trial court.1

                 The appeal is abated. We direct the Clerk of this Court to forward to the trial court

Dalecia’s statement of inability to pay costs and Clay’s challenge to her statement. We remand this

cause to the trial court for a hearing on Clay’s challenge to Dalecia’s ability to afford payment of

court costs and for appropriate orders under Rule 145 of the Texas Rules of Civil Procedure. See

Tex. R. Civ. P. 145(f)(5)-(7). Any and all documents filed and orders signed pursuant to Rule 145




        1
            We refer to the parties by their first names for clarity.
shall be forwarded to this Court for filing as a supplemental record no later than January 5, 2018.

               It is ordered December 5, 2017.


Before Chief Justice Rose, Justices Pemberton and Goodwin

Abated and Remanded

Filed: December 5, 2017




                                                 2